department of the treasury internal_revenue_service washington g tax exempt and overnment entities number release date date date ul contact person identification_number contact number fax number employer dentification number dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax retums on the form and for the years listed above within days of this letter unless you request an extension of time to file accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in we will make this letter and cur proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements ifyou have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely robert chai director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington c tax exempt and government entities date date ul applicant a contact person identification_number contact number fax number employer_identification_number charity charity charity x x1 x2 g u d u e w dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for ‘our conclusion is set forth below facts the applicant indicated that its major purpose includes but are not limited to building community awareness of important issues impacting the lives of families and children in the u s including safety health and other community issues particularly by mobilizing the auto dealership community resources and contacts but also raising funds from the public at large and directly educating the public as to health and safety issues as well as to providing q and r are also husband and wife ais a funding for other charitable organizations with similar purposes and goats your mission statement indicated that you will join together the resources and influences of community minded dealers to improve safety and well being of your communities through innovative programs ‘the applicant indicated that its president q and its vice president r are also the president and the vice president of a a for-profit entity service coupon mailer company aimed at promoting customer traffic for local auto dealerships a eamed several x dollars in advertising revenue for the calendar years ending year year and year q owns of the stock in a a s-corporation the applicant's five board members are also officers and or board members of a the applicant further indicated that s and j are its secretary and treasurer respectively and that a also employs s and t and pays them annual salary with profit sharing calendar years ending year and year totaled x1 and x2 respectively the applicant's president and its vice president r serve approximately and hours a week respectively applicant relationships between the applicant and other non-profits participants s creates much of the promotions material used to build awareness for the applicant's initiatives t serves approximately hours per week and is the treasurer for the applicant t assists as the communication person as well as a financial adviser t also serves as the communication secretary as well because of his knowledge of electronic communications is the creative mind designing promotion give-aways and strengthening s serves approximately hours per week and is the secretary of the a’s compensation_for officers and or employees for the appiicant’s response to part v 7a of form_1023 indicates that the applicant may purchase services from s and t whom as indicated above are also officers of the applicant however the applicant indicated that so far s and t have donated their services the board will set any compensation or price for any services or transactions with any board member or officer or related_entity the board member affected by a particular compensation issue will not be involved in that particular decision the applicant indicated that they would conduct research concerning the proper compensation_for dollar_figure's and t's time and services the applicant also indicated that transferred funds to the applicant for assistance in covering invoices and bank charges neither applicant nor a provided any documentation characterizing the transfer of funds and neither has disclosed if this is a loan partial ioan and a partial gift or an outright gift the applicant stated that a recsived a partial payment for what may be a loan with the balance to be paid when the applicant is able assuming financially able the applicant represented that they will not enter into any advertising contracts with auto dealerships the sample advertisement materials submitted with the application according to applicant were prepared by a the applicant indicated that they are not preparing material for the auto dealerships but are placing the educational material on the already ordered auto dealership’s advertisements ie piggy-backing the applicant states that by this method they can persuade business they know presumably through a to fund the dissemination of these materials and save the cost of preparing and mailing separate flyers the applicant's representative asserted that the applicant would piggy-back its safety awareness material onto characters are creatures used in swimming an auto dealership's routine business advertisements the safety awareness material is not made available directly to the public at large but aimed at auto dealership's customer the auto dealerships serves as dissernination point for the education material and have agreed to the piggy-backing arrangement the applicant stated that the auto dealerships do not anticipate additional business from this arrangement nobody is going to go to an auto dealership for service to get something with basically no monetary value the applicant proposes to engage artists to create artwork for its childran activity and coloring booklets and then sell and distribute these booklets to auto dealerships for a nominal fee the activity and coloring booklets will carry the safety awareness material featuring characters and can be used to occupy the customer's children while customers are waiting for auto service repairs the safely awareness programs the activity and coloring booklets are sold to the dealers at a price that covers the expenses that the applicant incurs the auto dealers then distribute the activity and coloring booklets to their customer base or potential customers the applicant anticipates that the proceeds from distributions of the booklets will cover the cost of the materials if there are any excess_proceeds they will be donated to the applicant's partner charities the applicant indicated that currently all funds were expended in printing and preparing and distributing the public relations pieces namely a musical cd and a coloring book the applicantis in the process of copywriting the activity booklet owns the rights to the musical cd the rights to the also used by charity in promoting its message and activities the applicant received permission to use these characters and to distribute a musical cd the applicant does not have any business relationship with b and c other than receiving rights to use their intellectual_property the applicant submitted sample advertising mailers whereby the applicant's logo and a’s logo were prominently displayed within close proximity of each ather which suggests that there is an apparent business ralationship between the applicant and a onto advertising mailers prepared by a for distributions by the auto dealerships the applicant also places presumed charitable purpose the applicant's musical cd and coloring book featuring safety information is made available at the auto dealerships the applicant encourages auto dealers to promote safety awareness campaigns for non-profit agencies to build good will in their communities the applicant represented a close working relationship with charity and charity both exempt_organizations with no commonality of ownership or control the applicant also works with the charity on a campaign where information is available on a website characters from charity onto materials prepared by a to further its the applicant places its logo characters are owned by characters are the on one example of the a created advertising mailer for an auto dealership was submitted with the application the front page of a four page x inch mailer featured a swimming pool like background with the charity 1's characters along with an offer for a free musical cd activity booklet an announcement to register for a free trip to an amusement park and a chance to win free services the inside of the material opsns up to a x inch layout with essentially the same background layout as on the front with the charity 1's characters features in the outer edges however on the inside of the material there is an overwhelming amount of on the last page of the advertising material of the space devoted to auto service specials space is devoted to service specials and the other to consumer safety statistics there is no mentioning of any charitable purpase or activity neither inside nor outside the advertising material ‘the applicant indicated that a permits access to its customers for solicitation purposes and a the brochures enclosed with the application features prominently receives no benefit from this services available from different dealers thess materials do not mention any charity services available to the community but only service announcement for safety law sec_501 provides exemption from federal_income_tax for organizations that are organized and operated exclusively for religious educational or charitable purposes the exemption is further conditioned on the organization being one no part of the net_income of which inures to the benefit of any private_shareholder_or_individual regs a -1 c states that he words ‘private shareholder or individual’ in sec_601 refer to persons having a personal and private interest in the activities of the organization reg c -1 c an organization will be regarded as operated exclusively for one or it engages primarily in activities which accomplish one or more of more exempt purposes only if such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose reg c -1 c an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals it c b is not organized or operated for the benefit of private reg -1 d i an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests rev_rul considered an organization formed to promote broadcasting of classical music in a particular community the organization carried on a variety of activities designed to stimulate public interest in the classical music pragrams of a for-profit radio station and thereby enable the station to continue broadcasting such music the activities included soliciting sponsors soliciting subscriptions to the station's program guide and distributing pamphlets and bumper stickers encouraging people to listen to the station the organization's board_of directors represented the community at large and did not include any representatives of the for-profit radio station the revenue_ruling concludas that the organization's activities enable the radio station to increase its total revenues and therefore benefit the for-profit radio station in more than an incidental way therefore the organization is serving a private rather than a public interest and does not qualify for exemption rev_rul 1998_1_cb_718 wl ilif a private party is allowed to control or use the non-profit organization's activities or assets for the benefit of the private party and the benefit is not incidental to the accomplishment of exempt purposes the organization will fail to be organized and operated exclusively for exempt purposes st david's health care sy349_f3d_232 that court held in order to ascertain whether an organization furthers non-charitable interests we can examine the structure and management of the organization in other words we look to which individuals or entities controlling the organization 66_tc_850 wl concluding that a hospital could not be deemed to operate exclusively for charitable purposes partly because of the control and dominance exercised by a single physician over the hospital's affairs if private individuals or for-profit entities have either formal or effective_control we presume that the organization furthers the profit-seaking motivations of those private individuals or entities 113_tc_47 wl an organization's property may be impermissibly devoted to a private use where private interests have control directly or indirectly over its assets and thereby secure non-incidental private benefits when the non-profit organization cedes control_over the partnership to the for-profit entity we assume that the partnership's activities substantially further the for-profit's interests as a result we conclude that the non-profit's activities via the partnership are not exclusively or primarily in furtherance of its charitabie purposes thus the non-profit is not entitled to a tax exemption church of ethereal joy t c pincite although control by a small_group may not necessarily disqualify an organization for exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status v united_states 326_us_279 the better business bureau of washington d c inc supreme court held that the presence of a single non-exempt purpose if substantial in nature will destray the exemption regardless of the number or importance of truly exempt purposes - if an organization is closely controlled either by a board_of directors comprised of related_persons or a for-profit management company that operates with a great amount of autonomy the application file must clearly show the organization meets the requirements of reg big_number c -t d i that it has established that it is nat or will not be organized or operated for the benefit of private interests u s ite for econo research v united_states 302_f2d_934 ct_cl cert described an organization that had a stated aim of teaching and disseminating economic knowledge published two semi-monthly periodicals available for subscription and provided investment advice services for a fee the court held that this osganization did not qualify for exemption under sec_501 c of the code because its commercial purpose was primary and not incidental to its educational purpose ins v commissioner 74_tc_531 aff'd bubbling well church of universal love f 2d 9th cir the tax_court considered the qualification for exemption of an organization purporting to be a church the applicant was controlled by three family members the court stated that while this domination of petitioner by the three harberts alone may not necessarily disqualify it for exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status it calls for open and candid disclosure of all facts bearing upon petitioner’s organization operations and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that petitioner fails to meet the requirements of sec_501 thus close control of an applicant because of the potential for abuse requires a clear demonstration that private interests will not be served american campaign academy v commissioner 92_tc_1054 nonincidental benefits conferred on disinterested persons that serve private interests genuine public benefit often provides an incidental benefit to private individuals but if private interests are served other than incidentally exemption is precluded quaiifatively incidental means that the private benefit is a mere byproduct of the public benefit for private benefit to be quantitatively incidental it must be insubstantial in amount the private benefit must be compared to the public benefit of the specific activity in question not the public benefit provided by all the organization's activities the more exactly you can quantify the private benefit the more likely itis to be non-incidental rationale a is a marketing firm created to increase customer the applicant and a share the same president and vice president of their respective organizations whom are also husband and wife the five persons serving on the applicant's board algo serve as officers and board members of a ais a for profit entity while the applicant is an entity applying for c status lraffic to its advertisers auto dealerships in particular the applicant in partnership with a while simultaneously increasing customer traffic also strives to increase community safety awareness in the surrounding areas through the advertising material but these advertisement mailers initially are not directed at the general_public but at the auto dealers’ customers and potential customers who might use the services of the dealers thus the main focus of the advertising material is to increase customer traffic and only secondarily to disseminate downstream the safety concerns in addition the management between the two entities is indistinguishable described an inter-company transfer of funds from a to caver the applicant's vendor invoices and bank charges received a partial payment from the applicant with the balance to be paid when applicant is able the applicant did not describe this matter as an arm-length transaction the interrelated management determines and controls the resources and assets of both the applicant and the for profit entity as if they were the same this control clouds the issue of whether the applicant is truly independent of a and increases the opportunity for abuse of the applicant’s exempt status see lowry hosp ass'n v commissioner if private individuals or for-profit entities hava either formal or effective_control we presume that the organization furthers the profit-seeking motivations of those private individuals or entities also see church the applicant of ethereal jay t c pincite although control by a small_group may not necessarily disqualify an organization for exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status itis presumed that if private individuals or for-profit entities have either formal or effective_control that the organization furthers the profit-seeking motivations of those private individuals or entities that is true even when the organization is a partnership between a non-profit and a for-profit entity see 113_tc_47 wl an organization's property may be impermissibly devoted to a private use where private interests have control directly or indirectly over its assets and thereby secure nonincidental private benefits as a result the non-profits activities via the partnership are not exclusively or primarily in furtherance of its charitable purposes thus the non-profit is not entitled to a tax exemption see revrul_98_15 1998_1_cb_718 wl private benefit does not necessarily involve the flow of funds from an exempt_organization to a private party rev_rul 1976_1_cb_154 considered an organization formed to promote broadcasting of classical music in a particular community the organization carried on a variety of activities designed to stimulate public interest in the classical music programs of a for-profit radio station and thereby enable the station to continue broadcasting such music the activities included soliciting sponsors soliciting subscriptions to the station's program guide and distributing pamphlets and bumper stickers encouraging people to listen to the station the organization's board_of directors represented the community at large and did not include any representatives of the for-profit radio station the ravenue ruling concludes that the organization's activities enable the radio station te increase its total revenues and therefore benefit the for-profit radio station in more than an incidental way therefore the organization is serving a private rather than a public interest and does not qualify for exemption in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by university and therefore the association did not qualify for exemption similar to the holding in better business bureau the benefits of the applicant are substantially private in nature and favor the advertisers and the advertisers’ customers and not the public at large two quotes in the brochure generated by joint efforts of the applicant and a substantiates this claim that the safety concems are but incidental to the profit motives of the auto dealerships first ask yourself is there anything wrang with doing something that benefits the community and brings my auto dealership increased profits by strengthening my relationship with my customers second ‘while it is true that not all you customers have children itis safe to say they recognize the value of your auto dealership promoting children issues children safety issues further it should be remembered that the auto dealership are customers of a by helping to promote the business of the auto dealerships a is also promoting its own business interests the organization's activities focus more on promoting individual auto dealerships than inc v time and services as previously stated reg c -1 c the applicant indicated that it may purchases services from s and t whom are also officers of the applicant the applicant indicated that after research in the market price they would pay a fair value for s's and t's clarifies that an organization is not operated exclusively for exempt purposes if its net eamings inure to the benefit of private individuals where an exempt_organization engages in a transaction with an insider and there is purpose to benefit the insider s rather than the organization inurement occurs even though the transaction ultimately proves profitable for the exempt_organization itappears the applicant is carrying on the same business as a except that the applicant also promotes safety awareness the applicant's primary vehicle for carrying its message for safety issues is to piggy-back onto the advertising materials placed by area auto dealers to increase its customer base advertising and marketing are an activities carried on by for-profit entities not organized for a public charity or for other exempt purposes the principles set forth in revrul_76_206 applies in this instant application benefit to a private interest in more than an in conclusion you tail to qualify for exemption because the incidental way precludes exemption facts show that you are serving more of a private rather than a public interest not exclusively or primarily in furtherance of a charitable purpose you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination ‘your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains aif the refevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this raquest should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power of attomey form_2848 power_of_attorney and declaration of representative if you have nat already done so for more information about representation see publication practice_before_the_irs and power of aiforney all forms and publications mentioned in this letter can be found at if you yaw irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the intamal ravenue service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax gourt the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs f you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address intemal ravenue service te_ge se t eo ra t exempt_organizations technical group constitution avenue nw washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
